Citation Nr: 1042639	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-36 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to a disability rating in excess of 30 percent 
for nephropathy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  The case is currently under the jurisdiction 
of the Oakland, California, RO.  In September 2009, the Board 
remanded these issues for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not currently have a heart disorder that was 
caused or aggravated by his service- connected diabetes mellitus.

2.  The Veteran's diastolic blood pressure is not predominantly 
120 or more, and the evidence does not show constant albuminuria 
with some edema or definite decrease in kidney function.


CONCLUSIONS OF LAW

1.  Secondary service connection for a heart disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.310 (2010).

2.  A disability evaluation in excess of 30 percent for diabetic 
nephropathy is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.104, 4.115a, 4.115b, Diagnostic Codes 
(DCs) 7101, 7541 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria and effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% "based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

The RO provided the appellant complete notice by letters dated in 
December 2007, February 2009, and October 2009, and the claims 
were readjudicated in September 2010.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

Service Connection

The Veteran is service-connected for, inter alia, diabetes 
mellitus.  He contends that he has heart disease secondary to his 
service-connected diabetes mellitus.  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened the 
non-service-connected disability for which service connection is 
sought.  38 C.F.R. § 3.310.  Under the current version of 38 
C.F.R. § 3.310, VA will not concede such aggravation unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation and by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The RO will 
determine the baseline and current levels of severity under the 
Schedule for Rating Disabilities (rating schedule) and determine 
the extent of aggravation by deducting the baseline level of 
severity as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. § 
3.310(a).

An April 2005 VA examination noted the Veteran had a mitral valve 
murmur, no coronary artery disease, no palpitations, and no 
history of rheumatic heart disease.  He had a 40 pack-year 
smoking history.  His blood pressure was 140/80.

The Veteran underwent an aortic valve replacement in April 2007 
after a finding of aortic stenosis following complaints of chest 
pain and angina.  Cardiac catheterization at that time showed 
normal coronary arteries.  

A June 2007 consultation report from V.K.G., M.D., referred to a 
history of coronary artery disease and coronary artery bypass 
surgery.  The assessment included atrial fibrillation, 
hypertension, and coronary artery disease.

An October 2007 echocardiogram showed concentric left ventricular 
hypertrophy; normal LV function with normal ejection fraction; 
mild mitral and mild tricuspid regurgitation; normally 
functioning prosthetic aortic valve; and normal right-sided 
pressures.  

A January 2008 VA examination report noted that the Veteran had 
undergone an aortic valve replacement with a porcine valve in 
April 2007, but that this was not related to his diabetes 
mellitus.  The examiner also noted hypertension that was not 
related to diabetes mellitus.  

A private physician's statement dated in March 2009 noted that 
the Veteran had "coronary artery disease secondary to" diabetes 
mellitus.  

Pursuant to the Board remand, a VA examination was conducted in 
October 2009.  The examiner reviewed the claims folder in 
conjunction with the examination.  He stated that the Veteran 
underwent aortic valve replacement in April 2007 but was not 
known to have had coronary artery disease and did not require 
bypass grafting at the time of his surgery.  The examiner 
diagnosed hypertension, unrelated to diabetes mellitus in 
etiology and now under good control; and porcine aortic valve 
replacement secondary to calcific aortic valve.  The examiner 
stated that the valvular heart disease was not caused or 
aggravated by diabetes mellitus.  "The Veteran claims that he 
has non-significant coronary arteriosclerotic disease, but he did 
not require bypass surgery at the time he had open heart surgery 
for valve replacement."  The examiner stated that the Veteran 
was not known to have endocarditis, pericarditis, adhesions, 
syphilitic heart disease, or myocardial infarction; has not been 
diagnosed with hypertensive heart disease; has not been known to 
have left ventricular dysfunction; and he is not considered to 
have either rheumatic heart disease or diabetic related heart 
disease.

The weight of the medical evidence of record is against a finding 
that the Veteran has a heart disorder that is caused by or 
aggravated by his service-connected diabetes mellitus.  The VA 
examinations of record have diagnosed porcine aortic valve 
replacement secondary to calcific aortic valve, and hypertension, 
and specifically found no relationship to the Veteran's diabetes 
mellitus.  While the March 2009 private physician referred to 
coronary artery disease secondary to diabetes mellitus, he did 
not provide any rationale for his statement, and the VA examiner 
who reviewed the entire record found no objective evidence of 
coronary artery disease.  In fact, the April 2007 records 
regarding the Veteran's valve replacement noted normal coronary 
arteries found on cardiac catheterization.  The Board finds that 
the medical evidence as a whole fails to substantiate that the 
Veteran has heart disease that is related to his service 
connected diabetes mellitus. 

The Veteran has also provided his own statements to the effect 
that he has heart disease related to diabetes mellitus.  Neither 
the Board nor the Veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran himself may believe that he has 
heart disease that is due to his service- connected diabetes 
mellitus.  However, these questions of etiology and diagnosis 
involve complex medical issues that he is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim and it 
must be denied.

Increased Rating

The Veteran contends that his service-connected nephropathy is 
more than 30 percent disabling.  Service connection for diabetic 
nephropathy was granted in a November 2006 rating decision.  A 30 
percent rating was assigned from December 2004.  The Veteran 
filed a claim for increased rating in October 2007.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities. Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet App 505 (2007).

Under 38 C.F.R. § 4.115b, DC 7541 renal involvement in diabetes 
mellitus is rated as renal dysfunction.

Renal dysfunction as set forth at 38 C.F.R. § 4.115a is rated as 
follows:

Renal dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, creatinine 
more than 8mg%; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 100 
percent rating.

Persistent edema and albuminuria with BUN 40 to 80 mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion due to renal dysfunction warrants an 80 percent rating.

Renal dysfunction resulting in constant albuminuria with some 
edema; or, definite decrease in kidney function; or, hypertension 
at least 40 percent disabling under diagnostic code 7101 warrants 
a 60 percent rating.

Albumin constant or recurring with hyaline and granular casts or 
red blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101 due to 
renal dysfunction warrants a 30 percent rating.

Albumin and casts with history of acute nephritis; or, 
hypertension due to renal dysfunction that is non-compensable 
under diagnostic code 7101 warrants a non compensable rating.

Under 38 C.F.R. § 4.104, DC 7101, hypertension is rated as 
follows:

Diastolic pressure predominantly 130 or more warrants a 60 
percent rating.

Diastolic pressure predominantly 120 or more warrants a 40 
percent rating.

Diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more warrants a 20 percent rating.

Diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control warrants a 
10 percent rating.

A VA examination in May 2006 noted a blood pressure reading of 
120/80.  The Veteran's hypertension was noted to be under 
adequate control.

A VA examination in January 2008 noted proteinuria representative 
of early nephrosis, but no evidence of glomerular nephritis.  
Blood pressure was 120/68.

A March 2009 record of kidney screening examination appeared to 
show abnormal albumin to creatine ratio and reduced estimated 
glomerular filtration rate, however it was not clear if there is 
constant albuminuria with some edema, or definite decrease in 
kidney function, as required for a higher rating.  

Pursuant to the Board remand, a VA examination was conducted in 
October 2009 to address these questions.  Blood pressure was 
120/68; hypertension was noted to be in good control and 
unrelated to diabetes mellitus.  The Veteran was noted to be five 
feet nine inches tall and to weigh 260 pounds.  His complete 
blood count was normal; BUN and creatinine were normal at 19 and 
1.1 mg/dL; estimated glomerular filtration rate exceeded 60 
milliliters per minute; glucose was 137 mg/dL.  The examiner 
diagnosed non-specific proteinuria without any evidence of 
decompensation or complications leading to necessity of 
curtailment of medications or dialysis.  His proteinuria may be 
caused by hypertension, diabetes mellitus, or increased protein 
intake.  The examiner stated that the Veteran had no edema and no 
definite decrease in kidney function, and that there had been no 
advancement of his renal disorder since his last examination.  
The examiner specifically noted that the Veteran had no 
significant weight loss, no lethargy, no weakness, and no 
anorexia.  There were no activities of daily life or employment 
conditions which would be limited, restricted, or offset due to 
his proteinuria or renal disease.  

Review of the clinical evidence as set forth above simply does 
not reflect that the criteria for a rating in excess of 30 
percent is warranted for the Veteran's service-connected 
nephropathy.  In this regard, it is not shown that this condition 
has produced renal dysfunction resulting in constant albuminuria 
with some edema; or, definite decrease in kidney function.  
Moreover, the blood pressure readings as set forth above and 
contained in the record do not even approach those required for 
increased compensation; namely, diastolic pressure that is 
predominantly 120 or more.  Accordingly, an evaluation in excess 
of 30 percent disabling for the Veteran's service- connected 
diabetic nephropathy is not warranted at any time during the 
appeals period.  

The October 2009 VA examination included the Veteran's report 
that he had not worked since his heart surgery; there is no 
indication that he stopped working because /of the service-
connected nephropathy discussed herein.  See Barringer v. Peake, 
22 Vet App 242 (2008).  

Nevertheless, the Board finds that the rating criteria pertaining 
to the service-connected nephropathy are adequate for evaluating 
the Veteran's condition.  The competent medical evidence shows 
that his condition is primarily manifested by renal dysfunction 
and the applicable diagnostic codes used to rate his condition 
provide for ratings based on those findings.  The effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claims for an increased 
rating for diabetic nephropathy, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder, claimed as secondary to 
service-connected diabetes mellitus, is denied.

A disability rating in excess of 30 percent for nephropathy is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


